IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0544
                            Filed November 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

FELIX QUINTERO-LABRADA,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Jeffrey L. Harris,

District Associate Judge.



      Defendant appeals his convictions of operating while intoxicated and

possession of a fictitious identification card. AFFIRMED.



      Webb L. Wassmer of Wassmer Law Office, PLC, Marion, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., Ahlers, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


DANILSON, Senior Judge.

      Felix Quintero-Labrada appeals his convictions of operating while

intoxicated (OWI) and possession of a fictitious identification card. We conclude

the district court properly denied Quintero-Labrada’s motion to suppress evidence

of field sobriety tests. As there was neither custody nor interrogation of Quintero-

Labrada, we conclude a Miranda warning was not required at the time he

performed the field sobriety tests. He has not shown he received ineffective

assistance of counsel.      Quintero-Labrada’s convictions are supported by

substantial evidence in the record. We affirm Quintero-Labrada’s convictions.

      I.     Background Facts & Proceedings

      At about 3:00 a.m. on October 31, 2018, Officer Nick Weber of the Waterloo

Police Department was on patrol when he “observed a vehicle severely swerving

over the dotted yellow line. The vehicle also stopped at a green light.” Officer

Weber stopped the vehicle, which was driven by Quintero-Labrada. Quintero-

Labrada had bloodshot, watery eyes and an odor of alcoholic beverages. He

stated “he had a little bit” to drink. He had slurred speech. When he exited his

vehicle, he exhibited an unsteady balance.

      Quintero-Labrada’s first language is Spanish. Officer Weber stated it was

obvious English was not Quintero-Labrada’s first language. The officer described

in English the field sobriety tests he wanted the defendant to perform. Officer

Weber testified Quintero-Labrada seemed to be able to follow basic instructions in

English. At the completion of the tests, Officer Weber arrested Quintero-Labrada.
                                         3


       A police report states:

       The defendant’s finger prints were sent to the FBI for positive
       identification. The defendant did possess an Illinois non-driver ID
       with an incorrect birth date. Officers also attempted to run the
       [operator license number] on the Illinois ID but the number would not
       return through Illinois. The defendant is being charged with
       possession of a fictitious identification.

       Quintero-Labrada was charged with OWI, in violation of Iowa Code section

321J.2(1) and (2)(a) (2018), and possession of a fictitious license, identification

card, or form, in violation of section 321.216A(3).

       Quintero-Labrada filed a motion to suppress. The State agreed the result

of Quintero-Labrada’s breath test should be suppressed based on State v. Garcia,

756 N.W.2d 216, 222 (Iowa 2008). Also, the results of a preliminary breath test

were not admissible under section 321J.5. After a hearing, the district court denied

Quintero-Labrada’s request to suppress evidence of the field sobriety tests or his

statements to officers.

       Quintero-Labrada waived his right to a jury trial and agreed to a bench trial

based on the minutes of evidence. The court considered the minutes filed on

November 7 but not additional minutes filed on November 21, as the later minutes

were not approved by a judicial officer. The court took note of two police reports

and an incident report, finding they “present compelling matters surrounding the

charged offenses in this matter.” The court stated, “The various reports and

documents filed with the [m]inutes of [t]estimony, as presented, support

defendant’s conviction on the charged offenses.”        The court found Quintero-

Labrada guilty of OWI and possession of a fictitious license, identification card, or

form. Quintero-Labrada appeals.
                                           4


       II.    Motion to Suppress

       Quintero-Labrada contends the district court should have suppressed the

evidence of his field sobriety tests and his statements to officers.          “When a

defendant challenges a district court’s denial of a motion to suppress based upon

the deprivation of a state or federal constitutional right, our standard of review is

de novo.” State v. Storm, 898 N.W.2d 140, 144 (Iowa 2017) (citation omitted).

After looking at the entire record, we “make ‘an independent evaluation of the

totality of the circumstances.’” Id. (citation omitted). “We give deference to the

district court’s fact findings due to its opportunity to assess the credibility of the

witnesses, but we are not bound by those findings.” Id. (quoting State v. Brown,

890 N.W.2d 315, 321 (Iowa 2017)).

       A.     Quintero-Labrada claims the officer did not adequately communicate

the instructions for the field sobriety tests to him. He relies on Garcia, which

provides:

       We adopt a reasonableness standard, which requires a law
       enforcement officer who has asked a person suspected of driving
       under the influence of alcohol to submit to chemical testing, under
       the circumstances facing the officer at the time of the arrest, to utilize
       those methods which are reasonable and would reasonably convey
       Iowa’s implied consent warnings.
756 N.W.2d at 223.       The court also stated, “Although making an interpreter

available when possible is desirable, finding an interpreter is not absolutely

necessary and should not ‘interfere with the evidence-gathering purposes of the

implied consent statute.’” Id. at 222 (citation omitted).

       The rule in Garcia applies to an officer’s communication concerning the

implied consent advisory. See State v. Lukins, 846 N.W.2d 902, 908 (Iowa 2014)
                                          5

(stating Garcia held that “[a] peace officer need only use reasonable methods,

under the circumstances, to convey to a drunk-driving suspect the implied consent

warnings”); State v. Fischer, 785 N.W.2d 697, 701 (Iowa 2010) (noting the court

“adopted a reasonableness standard for the methods to be used by law

enforcement officers to convey the advisory”). Quintero-Labrada has not cited to

any cases where the rule in Garcia was applied to field sobriety tests.

       In a case where a defendant claimed “field sobriety tests were not

admissible because they were improperly administered,” “we conclude[d] that any

inconsistencies in administering the field sobriety tests affect the weight to be

accorded to the results, rather than their admissibility.” State v. Sitzmann, No.

04-1212, 2005 WL 2477991, at *3 (Iowa Ct. App. Dec. 21, 2005) (citing State v.

Murphy, 451 N.W.2d 154, 157 (Iowa 1990)). “Courts have broad discretion in

determining the admissibility of evidence regarding field sobriety tests.” Id. (citing

State v. Edman, 452 N.W.2d 169, 170 (Iowa 1990)).

       We conclude the district court properly denied Quintero-Labrada’s motion

to suppress evidence of the field sobriety tests.

       B.     Quintero-Labrada also claims he was in custody and should have

been informed of his Miranda rights before the field sobriety tests were

administered. In Miranda v. Arizona, 384 U.S. 436, 478–79 (1966), the United

States Supreme Court held that before a person who is in custody may be

interrogated, the person must be advised of certain constitutional rights. The Court

determined a person was not in custody when “a single police officer asked

respondent a modest number of questions and requested him to perform a simple
                                          6

balancing test at a location visible to passing motorists.” Berkemer v. McCarty,

468 U.S. 420, 442 (1984).

       Our supreme court found a person was not in custody when asked to

perform field sobriety tests, allowing the admission of the results of the field

sobriety tests into evidence. In re S.C.S., 454 N.W.2d 810, 814 (Iowa 1990). In

addition, we have stated an officer is not required to inform a person of their

Miranda rights prior to requesting the performance of field sobriety tests because

the situation did not involve interrogation. State v. Schultz, No. 03-1163, 2004 WL
1854158, at *3 (Iowa Ct. App. July 14, 2004). As there was neither custody nor

interrogation of defendant, we conclude a Miranda warning was not required. See

State v. Countryman, 572 N.W.2d 553, 557 (Iowa 1997) (“Miranda warnings are

not required unless there is both custody and interrogation.”). We affirm the district

court’s denial of the motion to suppress on this ground.

       III.   Ineffective Assistance

       The minutes of evidence contain a statement that Quintero-Labrada was

given a chemical breath test showing he had a blood alcohol level of .151. The

police reports also state he was given a preliminary breath test that indicated a

blood alcohol level greater than .08.     The State conceded the results of the

preliminary breath test and the chemical breath test were not admissible. See

Iowa Code § 321J.5; Garcia, 756 N.W.2d at 222. Quintero-Labrada claims he

received ineffective assistance1 because defense counsel did not object to this


1 “The Iowa Code no longer permits claims of ineffective assistance of counsel to
be decided on direct appeal, see 2019 Iowa Acts ch. 140, § 31 (to be codified at
Iowa Code § 814.7 (2020)),” however that “provision ‘do[es] not apply to a direct
appeal from a judgment and sentence entered before July 1, 2019.’” State v.
                                          7


evidence at the bench trial based on the minutes. He asserts the court relied on

the entirety of the minutes.

       We conduct a de novo review of claims of ineffective assistance of counsel.

State v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008). To establish a claim of

ineffective assistance of counsel, a defendant must prove: (1) counsel failed to

perform an essential duty and (2) the failure resulted in prejudice. State v. Straw,

709 N.W.2d 128, 133 (Iowa 2006). “We presume counsel performed competently

unless the claimant proves otherwise by a preponderance of the evidence.” State

v. Booth-Harris, 942 N.W.2d 562, 577 (Iowa 2020).

       Quintero-Labrada has the burden of proving by a preponderance of the

evidence both prongs of his claim of ineffective assistance of counsel.           See

Nguyen v. State, 878 N.W.2d 744, 752 (Iowa 2016). The same judge ruled on the

motion to suppress and considered the minutes in the bench trial. The court was

aware of its previous ruling. The order after the bench trial does not specifically

mention the preliminary breath test or the chemical breath test. However, as we

have noted, the district court considered and found supportive, the two police

reports and incident report attached to, and made a part of, the minutes of

evidence. These reports provide details in regard to the preliminary breath test

and chemical breath test, including the results obtained. Notwithstanding, we

decline to accept Quintero-Labrada’s speculation that the same judge relied upon

the tests and their results where, only thirteen days earlier, the district court ruled




Kuhse, 937 N.W.2d 622, 627 (Iowa 2020) (quoting State v. Macke, 933 N.W.2d
226, 228 (Iowa 2019)). The district court entered judgment and sentence in this
case on March 20, 2019.
                                         8


the evidence inadmissible and did not specifically recite any reference to the two

tests in its ruling after the bench trial. There is a presumption of regularity that

attaches to final judgments. See State v. Majeres, 722 N.W.2d 179, 182 (Iowa

2006) (citing Parke v. Raley, 506 U.S. 20, 31 (1992)).           To overcome the

presumption of regularity, Quintero-Labrada would need to make an affirmative

showing the court relied on previously suppressed evidence.           See State v.

Johnson, 481 N.W.2d 541, 544 (Iowa Ct. App. 1991).

       Quintero-Labrada’s speculative musings that the court might have

considered evidence the court was aware had been suppressed is not sufficient to

meet his burden of proof to show he received ineffective assistance based on

counsel’s failure to object. See State v. Nebinger, 412 N.W.2d 180, 193 (Iowa Ct.

App. 1987) (“Such speculation falls far short of the type of showing required by our

ineffective assistance cases.”).

       Moreover, Quintero-Labrada cannot show he was prejudiced by counsel’s

conduct. Even if we give no consideration to the inadmissible tests and test results,

all remaining evidence discussed in the court’s ruling supports the court’s

conclusions. Thus, the result of the court’s ruling would not be different if counsel

had objected to the evidence at the time of the bench trial, and no prejudice

resulted.    Accordingly, we conclude Quintero-Labrada has failed to show he

received ineffective assistance of counsel.

       IV.     Sufficiency of the Evidence

       On sufficiency-of-the-evidence claims, our review is for the correction of

errors of law. State v. Folkers, 941 N.W.2d 337, 338 (Iowa 2020). “The district

court’s findings of guilt are binding on appeal if supported by substantial evidence.
                                          9


Evidence is substantial if it would convince a rational trier of fact the defendant is

guilty beyond a reasonable doubt.” Id. (citation omitted).

       A.     Quintero-Labrada asserts there is not sufficient evidence in the

record to support his conviction of OWI. He correctly points out the results of the

preliminary breath test and the chemical breath test should not be considered. He

again contends the evidence of the field sobriety tests should not be considered.

However, we have already rejected his arguments on this issue.

       Quintero-Labrada had bloodshot, watery eyes, an odor of alcoholic

beverages, slurred speech, and an unsteady balance. These are all common

indicia of intoxication. See State v. Morgan, 877 N.W.2d 133, 137 (Iowa Ct. App.

2016) (“[C]ommon indicia of intoxication include an odor of alcohol, bloodshot and

watery eyes, slurred speech, and an uncooperative attitude.” (quoting 61A C.J.S.

Motor Vehicles § 1518 (2016))). He was driving his vehicle in a manner in which

he severely swerved over the dotted yellow line and stopped at a green light. He

told officers “he had a little bit” to drink. We conclude there is substantial evidence

in the record to support Quintero-Labrada’s conviction of OWI.

       B.     Quintero-Labrada claims there is not sufficient evidence to show he

possessed a fictitious identification card.       He was charged with violating

section 321.216A(3), which provides that a person may not “[o]btain, possess, or

have in the person’s control or on the person’s premises, a driver’s license or a

nonoperator’s identification card, . . . which has been made by a person having no

authority or right to make the license, card, or form.”

       Quintero-Labrada had an Illinois non-driver identification card. He contends

that the State did not adequately prove this card was “made by a person having
                                          10

no authority or right to make” it. See Iowa Code § 321.216A(3). The evidence on

this issue showed the Illinois non-driver identification card for Quintero-Labrada

had an incorrect birth date. Also, “Officers also attempted to run the [operator

license number] on the Illinois ID but the number would not return through Illinois.”

The district court, as the fact finder, could infer and conclude the Illinois non-driver

identification card was fictitious, meaning the person who made the card did not

have the authority to make it. See State v. Roberts, No. 10-1952, 2011 WL
5394408, at *2 (Iowa Ct. App. Nov. 9, 2011) (discussing using a fictitious name to

obtain a driver’s license and stating “[t]he evidence presented was sufficient from

which a rational juror could infer and conclude beyond a reasonable doubt that [the

defendant] knew the statement was false”). We find there is sufficient evidence to

show Quintero-Labrada possessed a fictitious identification card.

       We affirm Quintero-Labrada’s convictions.

       AFFIRMED.